—Order, Supreme Court, Bronx County (Alan Saks, J.), entered July 18, 1995, which, insofar as appealed from, denied defendants’ motion for summary judgment dismissing plaintiff’s cause of action based for specific performance, unanimously affirmed, without costs.
We agree with the IAS Court that the issues of fact found to exist on defendants’ prior motion for summary judgment (210 AD2d 102) are not removed by defendants’ scheduling of a closing for a date earlier than that provided in the contract. Concur—Rosenberger, J. P., Rubin, Kupferman, Asch and Williams, JJ.